ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-02-051, concluding that PAUL W. DARE of AVALON, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.8 (lack of diligence), RPC 1.4(a)(failure to communicate with client) and RPC 1.15(b)(failure to deliver funds to which client is entitled);
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics within forty-five days of the Court’s Order, a report by respondent’s treating psychologist regarding respondent’s current mental health status, and that respondent should continue psychotherapy until he obtains a report from a mental health professional approved by the Office of Attorney Ethics that he no longer requires psychotherapy;
And good cause appearing;
It is ORDERED that PAUL W. DARE is hereby reprimanded; and it is further
ORDERED that within forty-five days of the filing date of this Order, respondent shall submit to the Office of Attorney Ethics a report by respondent’s treating psychologist regarding respondent’s current mental health status; and it is further
*370ORDERED that respondent shall continue psychotherapy until he obtains a report from a mental health professional approved by the Office of Attorney Ethics stating that respondent no longer requires psychotherapy; and it is further
' ORDERED that-the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.